            Case 5:21-cv-00719-F Document 16 Filed 08/23/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA


 STATE OF OKLAHOMA, et al.,

                                 Plaintiffs,

 v.
                                                        Civil Action No: 21-cv-719-F
 UNITED STATES DEPARTMENT OF
 THE INTERIOR, et al.,

                               Defendants.


                                         ORDER

        Upon consideration of Plaintiffs’ Motion for Leave to File Oversized Brief filed

herein on August 20, 2021 [Doc. 15], and finding good cause to approve Plaintiffs’ Motion,

IT IS HEREBY ORDERED that the Motion is GRANTED, and IT IS FURTHER

ORDERED that Plaintiffs shall be restricted to a 40-page limit for their Motion for

Preliminary Injunction and Brief in Support.

        IT IS SO ORDERED this 23rd day of August, 2021.




21-0719p003.PO.docx
